218 S.W.3d 625 (2007)
STATE of Missouri, Respondent,
v.
Richard Eugene HESTAND, Appellant.
No. WD 66543.
Missouri Court of Appeals, Western District.
April 10, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Before HOWARD, C.J., and LOWENSTEIN and SPINDEN, JJ.


*626 Order
PER CURIAM.
After waiving his right to a jury trial, Richard Hestand was convicted of three counts of assault in the first degree under RSMo. section 565.050 (2000), for repeatedly ramming the truck he was driving into another occupied truck. He now appeals that conviction arguing that the court lacked sufficient evidence to find him guilty of the three separate counts of assault and that the trial court erred in failing to sua sponte respond to a misstatement of law in closing arguments. Both claims are unpreserved and reviewed under Supreme Court Rule 30.20 for plain error.
Affirmed. Rule 30.25(b).